

Exhibit 10.2


PROMISSORY NOTE


$1,363,818.45
New York, New York
 
May 28, 2009



For value received, Counsel RB Capital LLC, a Delaware limited liability company
(“Borrower”), promises to pay to the order of Greystone & Co. Holdings LLC, a
Delaware limited liability company (“Lender”), the principal amount of One
Million Three Hundred Sixty Three Thousand Eight Hundred and Eighteen and 54/100
Dollars (US$1,363,818.45), plus interest.


1.           Interest.  Simple interest on the unpaid principal balance will
accrue at the rate of 6% per annum, calculated on the basis of a 365-day year.


2.           Maturity Date.  All outstanding principal and all accrued interest
will be due and payable, if not sooner paid, on May 28, 2010.


3.           Payments and Prepayments.  All amounts payable by Borrower to
Lender hereunder will be paid to Lender at 152 W. 57th St., 60th Floor, New
York, NY 10019 (or at such other address as Lender may from time to time
designate in writing) in immediately available funds.  Borrower may prepay this
Promissory Note in whole or in part at any time without penalty.  Prepayments
will be first applied to any and all accrued and unpaid interest and then to
principal.


4.           Defaults.  Borrower will be in default under this Promissory Note
if any one or more of the following events occur and is continuing (each, a
“Default”):


(a)           Borrower fails to pay any amount of principal, interest, fees or
other sums when due under this Promissory Note;


(b)           Borrower becomes insolvent, or generally fails to pay, or is
generally unable to pay, or admits in writing its inability to pay, its debts as
they become due or applies for, consents to, or acquiesces in, the appointment
of a trustee, receiver or other custodian for Borrower, or a substantial part of
its property, or makes a general assignment for the benefit of its creditors;


(c)           Borrower commences any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any state or federal bankruptcy
or insolvency law, or any dissolution or liquidation proceeding;


(d)           any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any state or federal bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is involuntarily commenced against
Borrower and remains unstayed or undismissed for 60 days; or


(e)           a trustee, receiver, or other custodian is appointed for Borrower
or a substantial part of Borrower’s property.

 
1

--------------------------------------------------------------------------------

 

5.           Default; Remedies.  Upon Default the unpaid principal balance of
this Promissory Note and all accrued but unpaid interest will immediately be due
and payable in full at the applicable rate specified above to the date of
default and after that date at a “default rate” which shall be six (6)
percentage points higher than the rate specified above which would otherwise be
applicable before default, without protest, presentment, demand, or further
notice of any kind to Borrower, all of which are expressly waived by Borrower,
and Lender may proceed to protect and enforce its rights under this Promissory
Note by exercising any remedies as are available to Lender.


6.           Miscellaneous.


(a)           Time is of the essence under this Promissory Note.  The rights,
powers and remedies of Lender provided in this Promissory Note are cumulative
and concurrent, may be pursued singly, successively, or together at the sole
discretion of Lender and may be exercised as often as occasion for their
exercise shall occur, and in no event shall the failure to exercise any such
right or remedy be construed as a waiver or release of it.   Lender’s failure to
exercise its option to accelerate the indebtedness evidenced by this Promissory
Note shall not constitute a waiver of the right to exercise that option at any
other time so long as that event of default under this Promissory Note remains
outstanding and uncured, or to exercise it upon the occurrence of another
default.  Lender shall not be deemed, by any act of omission or commission, to
have waived any of its rights or remedies under this Promissory Note unless the
waiver is in writing and signed by Lender, and then only to the extent
specifically set forth in the writing.  A waiver on one event shall not be
construed as continuing or as a bar to or waiver of any right or remedy to a
subsequent event.


(b)           Nothing contained in this Promissory Note will be deemed to
establish or require the payment of a rate of interest in excess of the rate
that may legally be charged under applicable law (“Maximum Rate”).  In the event
that the payment of a rate of interest exceeds the Maximum Rate, the rate of
interest to be paid hereunder will be automatically reduced to the Maximum Rate
and so much of any interest reserved, charged or taken as would cause the same
to exceed the Maximum Rate will be deemed automatically credited against
outstanding principal evidenced hereby.


(c)           Borrower shall promptly pay all costs and expenses, including
reasonable attorneys’ fees, which Lender incurs in connection with the
enforcement of this Promissory Note following any Default.  In such case Lender
may also recover all costs of suit and other expenses in connection with it,
together with interest or any judgment obtained by Lender at the default rate
(defined above) from and after the date of any execution, judicial or
foreclosure sale until actual payment is made to Lender of the full amount due
Lender.


(d)           This Promissory Note may be amended, modified or supplemented only
by an agreement in writing signed by Borrower and Lender.


(e)           This Promissory Note may not be assigned or transferred by
Borrower by assignment, operation of law, change of control or otherwise.   This
Promissory Note may be assigned or transferred by Lender by assignment,
operation of law, change of control or otherwise, provided that any assignee or
transferee will be subject to any set-off, claim, reduction or diminution of any
obligation, or defense of any kind or nature which Borrower has or may have
against Lender.

 
2

--------------------------------------------------------------------------------

 

(f)           This Promissory Note will be governed by and construed in
accordance with the laws of the State of New York, without regard to conflict of
laws principles.  Exclusive venue for any action arising out of or related to
this Promissory Note will be in state or federal court located in the County of
New York, New York, and each party consents to the jurisdiction of such courts
and waives any defense based on lack of personal jurisdiction or inconvenient
forum.


(g)           BORROWER IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO
DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATED TO
THIS AGREEMENT BE TRIED BY JURY.  BORROWER KNOWINGLY AND VOLUNTARILY WAIVES ITS
RIGHT TO DEMAND TRIAL BY JURY.



 
Counsel RB Capital LLC
     
By:
   
Name: Jonathan Reich
 
Title:   Co-CEO


 
3

--------------------------------------------------------------------------------

 